Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.            This Office Action is responsive to the Amendment filed on 12/24/2020.  Claims 1,3,5 and 7-10 of which claims 1 and 7 are independent, were pending in this application and have been considered below.
3. 	Claims 2, 4 and 6 are cancelled
4.	Claims 8-10 are new
Response to Arguments
5.	 Applicant’s arguments, see Remarks, filed 12/24/2020, with respect to the rejection of claims 1,3 and 7 under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al (US 20100215080)(see IDS) in view of ZTE(“Contention-based non-orthogonal multiple access for UL mMTC 3GPP TSG Ran WG1 Meeting #85, R1-164269, Nanjing, China, 23rd-27th May 2016, Agenda item: 7.1.3.2, Document for: Discussion/Decision)( see IDS) and further in view of Takagi (US 20110007649) have been fully considered and are persuasive.  The rejection of claims has been withdrawn.
Allowable Subject Matter
6.         Claims 1,3,5 and 7-10 are allowed.

8.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.         The following is a statement of reasons for allowance: 
Regarding claims 1 and 7, the prior art of record, specifically Hamaguchi et al (US 20100215080)(see IDS) teaches a transmitter for transmitting a data signal to a receiver (see fig. 1B, a transmission apparatus, [0001], a radio transmission apparatus for use in Orthogonal Frequency Division Multiplexing (OFDM) and Code Division Multiplexing (CDM) communication in which data communication is performed with a combination of multi-carrier signals typified by CDM-OFDM which transmits spread data using orthogonal codes), the transmitter comprising: a transmission processing circuitry configured to transmit the data signal ([0048], Reference numeral 8 denotes an RF section for transmitting a signal from an antenna after converting the signal to a frequency band for analog signal transmission and controlling the signal to an appropriate transmission power. The RF section 8 includes a variable-gain amplifier 85 for adjusting output power and a high-output amplifier 86).
ZTE(“Contention-based non-orthogonal multiple access for UL mMTC 3GPP TSG Ran WG1 Meeting #85, R1-164269, Nanjing, China, 23rd-27th May 2016, Agenda item: 7.1.3.2, Document for: Discussion/Decision)( see IDS) teaches in Section 1. Introduction (Study multiple access mechanisms including UL-grant less transmission, contention-based transmission, non-orthogonal multiple access). Section 3. Grant-free MUSA and spreading code and spreading process are discussed (see fig. 6). In sub section Grant-free transmission, that as for MUSA, non-orthogonal complex
spreading code with short length is used by each terminal, the code can be randomly selected instead of allocated by base station to support grant-free transmission. As shown in Fig. 7, if user has no data arrived, it would stay in a sleep state, when user has data arrived, it would wake up, synchronize in the downlink and receive some necessary system broadcast information, and then transmit the data in a grant-free manner by using a randomly selected code (the examiner interprets this as used by another transmitter since environment is Multiple access). Further disclosed in Observation 1: Grant-free MUSA can be considered for mMTC uplink.
Takagi (US 20110007649) in fig. 2, a base transceiver station. In [0035], a control signal for controlling transmit power to be transmitted to each of the cells by the base transceiver station 200. In [0042], a transmit power control circuit 40. In [0057], the transmit power control circuit 40 and the transmit power at the spreading factor. [0061] FIG. 3 shows an example of the spreading factor and the transmit power measured by the transmit power control circuit 40.
Kitade et al (US 6522639) teaches in fig. 1, the transmission data are modulated by modulation section 11 and spread with spreading code A by spreading section 12. Then, the spread signal is transmitted from either antenna 14 or antenna 15 controlled by transmission antenna control section 13.
spreading circuitry configured to spread the data signal by using a sequence of spreading codes used by another transmitter; and transmit power control circuitry configured to assign, to the transmitter, a transmit power of the data signal spread, the transmit power being different from another transmit power assigned to the another transmitter as recited in claim 1 and similarly as in claim 7.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 24, 2021